I am truly honoured to address this important forum as President of the Republic of Macedonia and to share with the Assembly the Republic of Macedonia’s positions on the challenges facing us today.
The world is at a crossroads marked by numerous crises. We are in a period when fundamental changes are occurring in the world order. We are dealing with transformations that are difficult to stop or control. The centrifugal forces of globalization are calling into question the order that was established after the Second World War. And along with our redefinition of that order, we are redefining its values and principles. In a world in which the powerful do whatever they want and the weak do whatever they must, the rule of law has become the exception rather than the rule. Instead of international security and order, we have a lack of security and a lack of order. We have devalued the true and inalienable human rights and freedoms. Instead of respect for diversity, we are increasingly seeing persecution and the destruction of diversity.
There are crises in many regions and at many levels. Conflicts are tending to spread and deepen faster than they can be resolved and rooted out. Their diagnosis is often belated, and the measures taken are reactive rather than preventive, resulting in short-term, painful decisions rather than long-term, less painful solutions. If we were to describe the situation in the world today in one word, it would be “instability”.
We have been openly fighting global terrorism since the very beginning of this millennium. The Republic of Macedonia is part of a coalition that has destroyed many terrorist cells and won many battles in the past 15 years, but we have not yet won the war against terror. In that regard, we are facing a serious challenge. Just like the mythical Hydra, for every terrorist cell that is destroyed, it seems as though two others appear in its place.
Terrorism in the twenty-first century has developed the ability to absorb defeats, withdraw, regroup and strike back. We are no longer dealing with organizations, but with movements aiming at conquering territories and being driven by ideas going far beyond ethnic, linguistic and cultural differences. In order to win the fight against terrorism, the use of military troops alone is not enough. It is necessary to fight using ideas and programmes to counter radicalization.
The Middle East, North Africa and many other regions are crumbling into bloody conflicts in which every day we see the mosaic of communities with different religions, languages and cultures, so painstakingly composed and cherished for centuries, being destroyed. Those conflicts have given rise to threats, risks, humanitarian crises and a new major movement of peoples.
On the other hand, a new reality is looming on the European horizon. Under the pressure of the financial and debt crisis, the social and political seams holding the European Union (EU) together are slowly beginning to rip. By erasing internal borders without securing its corridors in the process, the European Union is now unable to protect its external borders. Apart from other things, Europe is currently facing two key challenges — the migration crisis and the threat of terrorism.
The first migration wave eroded European institutions, mechanisms and policies. By preventing illegal migration, the Republic of Macedonia has succeeded in contributing to a large extent to overall security in Europe. Europe is already facing a second, more massive wave. More than 20 million migrants and refugees from Asia and Africa are located very close to the external borders of Europe. In the coming years and decades, millions of migrants will try to set foot on the European continent. The Republic of Macedonia has blocked illegal migration from entering deeper into EU territory. The European Union must find modalities and mechanisms to protect its borders, secure the corridors and integrate the migrants and refugees who have been admitted, but without assimilating them in the process.
The Republic of Macedonia has been an independent country for 25 years now. Since the first day of our independence, we have faced continuous and direct threats coming from territories of the EU and NATO member States, or countries under United Nations administration. A large portion of our internal risks and dangers are the result of crises imposed on us from the outside. With the exception of bilateral assistance — for which we are more than grateful — the Republic of Macedonia has been facing crises and reducing risks on its own. We are taking measures and making decisions to protect our territory, and thereby also European territory. And for doing that, we have suffered criticism and threats in the form of the blocking of our integration processes.
The indecisiveness of the EU in handling the migration crisis has jeopardized the security of the Republic of Macedonia. We were the first country in Europe to declare a state of crisis and to deploy army troops along the borders. As Supreme Commander, I am proud to say that with our crisis management system and a timely reaction, we have succeeded in protecting the national security of the Republic of Macedonia.
I am aware, however, that many in Europe are thankful for what the Republic of Macedonia has been doing for them. Some are braver and recognize that fact, some are less brave, but I believe that they still respect what we have been doing. The attitudes towards migrants, so far, have even created ghettos without walls in some European countries, in which those who are different are tolerated without ever being truly respected or accepted. Such attitudes have led to isolationism and alienation and have generated breeding grounds for radicalism, violent extremism and terrorism.
This year, the United Nations will elect a new Secretary-General. The Republic of Macedonia has nominated a former President of the General Assembly, Mr. Srgjan Kerim, for that high-profile position. We appreciate the efforts to make the process a transparent one that considers only the merits of each candidate. The selection process has already begun within the Security Council. On this occasion, I would like to wish the best of luck to Mr. Kerim and reiterate the desirability of electing the new Secretary-General from the ranks of the Group of Eastern European States. At the same time, I wish to thank the current Secretary-General, my friend Mr. Ban Ki-moon, for his unrelenting efforts to tackle the various challenges we face, but also to reform the Organization.
However, as we discuss the reform of one of the most important elements of the United Nations system, we seem to forget that even the very goals of the Organization have been brought into question. We talk about human rights while neglecting one of the fundamental rights — the right to freedom of thought, conscience and religion. The persecution of people of different faiths and beliefs is becoming more and more visible, not only in non-secular, but also in developed secular societies. Under the current circumstances, some even ask whether, today, the United Nations would ever be able to adopt the Universal Declaration on Human Rights.
The Organization represents all countries with all of their differences. However, when making compromises, we should be careful not to compromise the fundamental values, freedoms and vision of the Organization. That vision is written in both the Charter of the United Nations and the Universal Declaration on Human Rights. Even Seneca, when explaining the essence of a city — in other words, a State — said:
“The strength and security of cities are based on two things — the material from which houses are built and the laws that regulate relations.”
A city is destroyed every time one of these two things is lacking. Owing to double standards and the lack of respect for international law, our international order is slowly devolving into global chaos and disorder.
In our quarter of a century of independence, the Republic of Macedonia has been well and truly able to feel that cruel reality. On our path towards international recognition and integration, we have faced many blockages and suffered much injury. We have even had to deal with the denial of our right, as Macedonian citizens, to self-identification, without which there is no human integrity or dignity. Owing to that problem, even today, we are still blocked in our efforts to join international organizations, such as NATO and the European Union. For five years now, the Republic of Macedonia has been waiting for the international community to observe and respect the judgment of the International Court of Justice.
During the past few days, members of the Assembly have heard many statesmen speaking about the need to respect international law, and there will be just as many that will immediately forget what they were urging, once they step away from the podium. The judgment handed down by the International Court of Justice regarding the name dispute between Macedonia and Greece was delivered five years ago, as I reminded members of the Assembly two years ago, but that judgment has not been respected to this day. And that is one of the classic examples of the lack of effectiveness of our world Organization.
The indecisiveness of the European Union and NATO in failing to unblock the integration of the Republic of Macedonia was one of the main reasons for the perpetual internal political crisis in Macedonia, which reached a climax this year. However, the Republic of Macedonia is not an exception. The entire Balkan region is in stagnation. We see retrograde processes reappearing. The Balkan States believed, quite naively, that someone from the outside would solve all of their problems, and the EU obviously does not have such power.
Ms. Kasese-Bota (Zambia), Vice-President, took the Chair.
Even in such complex circumstances, the Republic of Macedonia is doing its utmost to maintain the best possible relations with its neighbours. With Greece, we have a difference that is subject to a process led by the United Nations. The two of us, as neighbouring countries, have one open issue, but thousands of areas of common interest and serious challenges, such as the migration crisis or security, which point to the need for close cooperation. The name dispute must not be allowed to impede maximum cooperation in all areas of common interest. But precious time has been lost.
I therefore welcome confidence-building measures between the two countries, and I call for their expansion and the introduction of new content. The sooner we deliver on those measures, the sooner we will be able to create a positive ambiance, so that we can find a solution to the issue of our name dispute within the framework of the Interim Accord, United Nations resolutions and the judgment of the International Court of Justice.
I am a Macedonian, my fellow citizens are Macedonians, and I am speaking in the Macedonian language from this rostrum, which is why we ask everyone to respect us as Macedonians, just as we respect everyone else’s right to identify themselves as they feel. We respect the right to self-identification and human dignity of everyone else, and in the same way we ask for that to apply to us as well. As Macedonians, we wish to cooperate and to have the best possible relationship with all of our neighbours. There is no problem that cannot be solved and no difference that cannot be overcome. The only precondition is to respect one another and to reach solutions through dialogue.
Next year, the Republic of Macedonia will host the Brdo-Brijuni Process, an initiative that is slowly replacing declarative regional initiatives and mechanisms. My wish is to have the Prime Minister of Greece be a special guest at the summit.
I spoke about some fundamental changes in the world that are divisive, dangerous and disorienting. However, the problem does not lie in those conditions. They are only the consequences of an accumulation of wrong positions, decisions and steps. That is why humankind has lost its way in a labyrinth of crises. That is also why we should not be caught off guard by the crisis with respect to trust in political elites and in the global order itself.
As humankind, we have succeeded in achieving amazing scientific and technological developments that have paved the way for progress, simultaneously consuming all our free time and along with that the possibility of deeper thinking and contemplation. We thought ourselves to be the masters of nature, but we could not even overcome our own greed. This is a time of consumerism, moral relativism and extreme individualism. We have disturbed the fragile climate balance, the balance between humankind and nature, thus jeopardizing the future of our descendants. The Sustainable Development Goals, which the Republic of Macedonia fully supports, must correct that error. As a signatory to the Paris Agreement on Climate Change, the Republic of Macedonia has already established its national priorities and contributions with regard to climate change. The problem goes much deeper, though. It is high time that we try to find our way out of the labyrinth of crises.
As President, but also as a university professor, I always listen to the voices of young people. I know very well the challenges that they are facing. The potential of youth is still restricted by a multitude of not only political but also mental, economic and educational barriers. Young people around the world still do not have equal opportunities for high-quality education and employment, and they also suffer from the cruel rules of the international market.
For a long time, we have been the ones to decide on the future of youth, without allowing them to be part of the decision-making process. We took their needs, requests and wishes for granted, all the while expecting them to follow the rules of the game that we had created for them, without prior consultation. This is perhaps the reason why many global, regional and local policies were not supported by young people and remained on paper only. It is time for this to change. We need policies that are not only about youth, but ones that involve their participation. We need policies for youth, by youth.
Let me give an example. This year, in the framework of the School of Young Leaders, held under my patronage for seven years in a row, young people from the Republic of Macedonia and from the wider region were all part of an “idea laboratory” in which they were able to develop projects on sustainable development; the promotion and development of public administration; infrastructure, educational and health-care issues; boosting employment; and reducing poverty. Such projects should be supported and promoted, and in that respect I have already initiated contact with the relevant entities in the World Bank. These are projects involving innovative ideas and creative solutions for youth, who are not slaves to the old worldview, which is slowly disappearing.
We are aware that the 2030 Sustainable Development Agenda is not a ready-made recipe for achieving greater well-being, a better life for our citizens, a more democratic society or a healthier environment for future generations, but it does contain solid guidelines on how to realize these goals. However, even here we are facing a paradox. We now have an international system that
is trying to bring about sustainable development while encountering difficulty in maintaining itself.
Young people are a generation of new technologies, a generation experiencing the advantages of global interconnection. Young people are already living in a world that provides access to an enormous amount of information. Let us allow them to introduce their idealism and perceptions into regional and global initiatives and organizations. Let us allow them to introduce their new, fresh views into the new realities in which we live, unburdened by the prejudices from the past. The past should be a place of reference, not a place of residence.
There is a saying that humankind is at its best when it has the highest degree of freedom. However, without laws, there is no freedom, only anarchy. If we wish to leave a safer world to future generations, we must respect international law. But we must also go back to the highest and most enduring moral principles and values, including respect for and acceptance of diversity.
Often we invent new ideals because we are afraid of the old ones. We look to the future with great enthusiasm because we are afraid to look back to the past. But on the dusty shelves of the past, besides conflicts, prejudice and enmities, we might also find models that enabled peaceful coexistence, respect and acceptance of diversity. One of them is our very own Macedonian model of integration without assimilation.
Part of the task of the United Nations Alliance of Civilizations is to find such models, promote them and make them applicable to today’s modern, dynamic world. We must assist them in this respect so as to learn once again how to live with our deepest ethnic, religious, cultural and ideological differences.
A philosopher once said that there might have been better times. However, this is our time, and we are responsible for it. We have to think about those who will come after us, the youth. We must not be afraid, because fear is a filter through which we perceive only threats and not the possibilities that are before our very eyes.
Changing our vision in order to make it correspond to reality is the easiest thing to do. The hardest part is to change reality in order to make it correspond to the noble vision of the United Nations. Part of that vision involves finding a way to promote global governance and order without establishing a world government and predominance of the powerful, and how to lay the foundations for a true multi-ethnic, multireligious and multilingual international society that is free, just, stable and safe.

